Case 3:21-cv-01339-CAB-BGS Document 22 Filed 08/10/21 PageID.1032 Page 1 of 2




 1   Christopher S. Marchese (CA 170239 / marchese@fr.com)
     FISH & RICHARDSON P.C.
 2   12860 El Camino Real, Suite 400,
     San Diego CA 92130
     Tel: (858) 678-5070/ Fax: (858) 678-5099
 3
     David M. Barkan (CA 160825 / barkan@fr.com)
 4   FISH & RICHARDSON P.C.
     500 Arguello Street, Suite 500
 5   Redwood City, CA 94063
     Tel: (650) 839-5070 / Fax: (650) 839-5071
 6   Attorneys for Defendants AUTEL US INC. and
     AUTEL INTELLIGENT TECHNOLOGY CORP., LTD.,
 7

 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11   MITCHELL REPAIR INFORMATION                   Case No. 3:21-cv-01339-CAB-BGS
     COMPANY, LLC and SNAP-ON
12   INCORPORATED,
                                                   NOTICE OF APPEARANCE OF
13                      Plaintiffs,                CHRISTOPHER S. MARCHESE

14   v.
     AUTEL US INC. and AUTEL
15   INTELLIGENT TECHNOLOGY CORP.,
     LTD.,
16
                        Defendants.
17

18

19         PLEASE TAKE NOTICE that Christopher S. Marchese of Fish & Richardson
20   P.C. (12860 El Camino Real, Suite 400, San Diego CA 92130), a member of the State
21   Bar of California (CA SBN 170239) who is admitted to practice in this Court, enters
22   his appearance in this matter as counsel of record for Defendants Autel US Inc. and
23   Autel Intelligent Technology Corp., Ltd. and is authorized to receive service of all
24
                                              1                         NTC OF APPEARANCE OF
25                                                                    CHRISTOPHER MARCHESE
                                                                  Case No. 3:21-cv-01339-CAB-BGS
26
Case 3:21-cv-01339-CAB-BGS Document 22 Filed 08/10/21 PageID.1033 Page 2 of 2




 1   pleadings, notices, orders, and other papers in this matter on behalf of Autel US Inc.

 2   and Autel Intelligent Technology Corp., Ltd.

 3   Dated: August 10, 2021                       FISH & RICHARDSON P.C.

 4                                                By: /s/ Christopher S. Marchese
 5                                                    Christopher S. Marchese

 6                                                Attorneys for Defendants
                                                  AUTEL US INC. and
                                                  AUTEL INTELLIGENT
 7                                                TECHNOLOGY CORP., LTD.
 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24                                                                       NTC OF APPEARANCE OF
                                              2
                                                                       CHRISTOPHER MARCHESE
25                                                                 Case No. 3:21-cv-01339-CAB-BGS

26
